     Case 2:16-cv-09388-VBF-JC Document 48 Filed 06/17/20 Page 1 of 2 Page ID #:3160



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                         UNITED STATES DISTRICT COURT
14
                          CENTRAL DISTRICT OF CALIFORNIA
15
16
17     BRUCE PATRICK HANEY,                 ) Case No. 2:16-cv-09388-VBF-JC
                                            )
18                                          )
19                         Petitioner,      )
20                                          ) JUDGMENT
                     v.                     )
21                                          )
22                                          )
       W.L. MUNIZ, Warden,                  )
23
                                            )
24                                          )
25                      Respondent.         )
      ______________________________
26
27
            Pursuant to this Court’s Order Accepting Findings, Conclusions and
28
      Recommendations of United States Magistrate Judge,
     Case 2:16-cv-09388-VBF-JC Document 48 Filed 06/17/20 Page 2 of 2 Page ID #:3161



 1          IT IS ADJUDGED that the operative First Amended Petition for Writ of
 2
      Habeas Corpus by a Person in State Custody and the Supplement thereto are
 3
 4 denied and this action is dismissed with prejudice.
 5
         IT IS SO ADJUDGED.
 6
 7 Dated: June 17, 2020
 8
                                    _______________________________________
 9
10                                  HONORABLE VALERIE BAKER FAIRBANK
                                    SENIOR UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             2
